FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10492
                                                      14-10544
               Plaintiff - Appellee,
                                                 D.C. Nos.    2:13-cr-456-MMD
 v.                                                           2:13-cr-401-GMN

BENITO LOAIZA-PARRA, a.k.a. Jose
Martinez-Gutierrez,                              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding
                     Gloria M. Navarro, Chief Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      In these consolidated appeals, Benito Loaiza-Parra appeals the 30-month

sentence imposed following his guilty-plea conviction for being a deported alien

found unlawfully in the United States, in violation of 8 U.S.C. § 1326, and the 24-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Loaiza-Parra argues that the sentences are substantively unreasonable in

light of his difficult history and circumstances, and other mitigating factors. The

district court did not abuse its discretion in imposing Loaiza-Parra’s sentences. See

Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentences are

substantively reasonable in light of the applicable 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Loaiza-Parra’s extensive

criminal and immigration history. See Gall, 552 U.S. at 51; United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                            14-10492 & 14-10544